PER CURIAM.
This appeal, authorized by § 12-18-2(c), Code 1975, and submitted on stipulation of facts and briefs of the parties, challenges the decision of the Board of Control of the Employees’ Retirement System, denying Appellate Judge Joseph J: Jasper credit toward retirement for the period November 27, 1974, to April 1, 1977.
A detailed recital of the facts would serve no purpose. Suffice it to say that for reasons unknown to the parties, but through obvious inadvertence, no payroll deductions were made from Judge Jasper’s salary and credited to his retirement from November 27, 1974-the date of his election to come under the provisions of the Judicial Retirement Act-to April 1, 1977-the date on which payroll deductions for contributions to the retirement system commenced. The latest date on which Judge Jasper could have elected to join the system was September 1, 1976.
Upon careful review of the stipulation of facts and the excellent briefs of able counsel for the parties, and after thoughtful deliberation, we affirm the decision of the Board of Control of the Employees’ Retirement System; provided, however, that within 60 days hereof, Judge Jasper may pay with interest an amount equal to the sum of the contributions due for the period November 27,1974, to April 1,1977, for full retirement credit for such period.
AFFIRMED WITH CONDITIONS.
TORBERT, C. J., and MADDOX, FAULKNER, JONES, SHORES, EMBRY, BEATTY and ADAMS, JJ., concur.